      Case 4:20-cr-00265-YGR Document 50-1 Filed 01/15/21 Page 1 of 5



 1   JAMES S. THOMSON
     California SBN 79658
 2   Attorney and Counselor at Law
     732 Addison Street, Suite A
 3   Berkeley, California 94710
     Telephone: (510) 525-9123
 4   Facsimile: (510) 525-9124
     Email: james@ycbtal.net
 5
     KATHRYN ROSS
 6   California SBN 171100
     Attorney at Law
 7   1611 Telegraph Avenue, Suite 806
     Oakland, California 94612
 8   Telephone: (415) 297-1262
     Email: katie@kathrynrosslaw.com
 9
     Attorneys for Defendant
10   STEVEN CARRILLO
11
                                IN THE UNITED STATES DISTRICT COURT
12
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                                OAKLAND DIVISION
14
15   UNITED STATES OF AMERICA,         )                   Case No. 4:20-cr-00265-YGR
                                       )
16         Plaintiff,                  )
                                       )                   SERGEANT STEVEN CARRILLO’S
17   vs.                               )                   ARGUMENT IN SUPPORT OF
                                       )                   PROPOSED SCHEDULE
18                                     )
     STEVEN CARRILLO,                  )                   Date: February 1, 2021
19                                     )                   Time: 3:00 P.M.
           Defendants.                 )
20                                     )
                                       )                   Judge: Hon. Yvonne Gonzalez Rogers
21   _________________________________ )
22   I.       THE SUGGESTED JUNE 2021 DATE CANNOT, AT THIS TIME,
              GUARANTEE SERGEANT CARRILLO A REASONABLE
23            OPPORTUNITY TO PROVIDE A COMPETENT DEATH PENALTY
              SUBMISSION.
24
25            Sergeant Carrillo’s defense team sincerely wishes that it had the ability to suggest
26   a date certain for the death penalty submission. Unfortunately, due to the constraints
27   brought upon by the surging coronavirus pandemic, and accompanying uncertainty, it
28   cannot do so in all honesty. Sgt. Carrillo instead requests that this Court set the matter for

     Argument in Support of Proposed Schedule
                                                       1
      Case 4:20-cr-00265-YGR Document 50-1 Filed 01/15/21 Page 2 of 5



 1   a further status conference in 90 days, to monitor the progress of the case, with the hope
 2   that, by that time, we will have a better sense of the in-person work that can be safely
 3   performed.
 4            Counsel wants to make clear that they have not been idle. The defense team has
 5   been quite active, but much remains to be done.
 6            As for discovery, to date, the government has provided the Carrillo defense team
 7   with ten discovery productions – July 17, 2020; August 4, 14, 19, and 26, 2020;
 8   September 25 and 30, 2020; October 9 and 23, 2020; and most recently on December 18,
 9   2020. The ten productions contain approximately 2.52 terabytes of material. The
10   productions include 83,567 pages, 5,221 photos, 250 videos, 30 audio files and 11
11   extraction folders. The team continues to review the produced discovery.
12            In addition, the Carrillo defense team has gathered hundreds of pages of records
13   and has identified well over 100 potential witnesses, some residing outside the Northern
14   District, in other counties, states and countries. The team has met and conferred with
15   various experts and other service providers. And, the team has met regularly with Sgt.
16   Carrillo.
17            The history and timeline of the pandemic need not be repeated here. See Doc #40
18   at 14-17. It has not abated since the last filing. Quite the contrary, over 380,000
19   Americans have died.1 California is experiencing a frightening surge. As a result, the
20   Bay Area entered into a stay-at home order on December 6, 2020.2 On December 30,
21   2020, the restriction imposed a 10-day travel quarantine to anyone arriving from outside
22   of the Bay Area.3
23            Sgt. Carrillo has previously described the unique requirements imposed on capital
24   defense counsel. Docs# 37& 40. The team continues to face severe impediments that
25   interfere with the ability to prepare a submission.
26
27            1
                  https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days
              2
28                https://sf.gov/stay-home-except-essential-needs
              3
                  https://sf.gov/news/mandatory-travel-quarantine-due-major-surge-covid-19-cases
     Argument in Support of Proposed Schedule
                                                       2
      Case 4:20-cr-00265-YGR Document 50-1 Filed 01/15/21 Page 3 of 5



 1            As outlined by the American Bar Association and adopted by the United States
 2   Supreme Court, the defense team must conduct an in-person mitigation investigation.
 3   Doc #37 at 22. This central piece of the mitigation process cannot safely or effectively
 4   happen in the midst of a pandemic, particularly while the pandemic is surging and an
 5   even more contagious variant of the virus looms.4
 6            The reality is, there are just some (constitutionally mandated) tasks the Carrillo
 7   defense team cannot do in the midst of the pandemic. The defense team had hoped, in
 8   recognition of our duty as capital defense counsel, that the government would see that in
 9   this time defined by uncertainty, we cannot provide them with certainty when it comes to
10   the timing of submitting a death penalty submission. As has been explained, Sgt.
11   Carrillo’s defense team is constitutionally prohibited from providing the government with
12   a piecemeal, undeveloped preview of mitigation evidence. Doc. #40 at 12-13.
13            Just as the federal government’s refusal to take action on the pandemic has had a
14   tragic impact on our country5, the government’s refusal here to appreciate the debilitating
15   impact of the pandemic on a defense team’s ability to investigate mitigation, will
16   unquestionably undermine Sgt. Carrillo’s constitutional rights.
17   II.      THE GOVERNMENT’S UNSOLICITED BRIEFING SCHEDULE
              REFLECTS A DISDAIN FOR THE CONSTITUTIONAL STANDARDS
18            THAT GUIDE CAPITAL CASES.
19            The government has proposed a trial briefing schedule and cites United States v.
20   Nelson No. 17-CR-533 EMC, in support of this ask. The briefing schedule referenced
21   from Nelson is inapposite - in a number of ways. Counsel are willing to discuss the
22   dissimilarities at the status conference.6
23            4
                See How Does the Coronavirus Variant Spread? Here’s What Scientists Know.
24   https://www.nytimes.com/2020/12/31/health/coronavirus-variant-transmission.html. Published
     December 31, 2020, Updated January 11, 2021.
25            5
                See How Many Deaths are Truly Attributable to Trump? The Washington Post,
26   October 23, 2020. Providing empirical support for how lack of federal leadership (and outright
     lies) led to preventable loss of life. https://www.washingtonpost.com/politics/2020/10/23/how-
27   many-coronavirus-deaths-are-truly-attributable-trump/
              6
                Richard Novak, counsel for Robert Justus, and James Thomson, counsel for Sgt.
28   Carrillo, both represent defendants in the Nelson case.

     Argument in Support of Proposed Schedule
                                                     3
      Case 4:20-cr-00265-YGR Document 50-1 Filed 01/15/21 Page 4 of 5



 1            This unsolicited ask, and inapt comparison, signals that the government does not
 2   appear to appreciate the fact that “death is different”.7 (See Woodson v. North Carolina,
 3   428 U.S. 280, 305 (1976)).
 4   III.     SETTING THIS CASE FOR A STATUS CONFERENCE IN 90 DAYS IS
              NOT AN INDEFINITE DELAY.
 5
 6            The current surge of the pandemic, exacerbated by the new, more contagious strain
 7   of the virus, imposes a level of uncertainty that renders setting a date for a death penalty
 8   submission at this time premature. There is an added uncertainty of how a new
 9   presidential administration, and commensurate Department of Justice administration, may
10   approach this issue.
11            True enough, “the U.S. Attorney’s recommendation is only the first step in the
12   Department of Justice’s capital review process” and “[a]nother opportunity for input
13   exists later in the process.” Joint Filing, at 1. However, providing the defense with the
14   time needed to be safe, thorough and accurate, may ultimately avoid the need for an
15   additional presentation to the Department of Justice, and thereby serve to promote an
16   efficient use of resources.
17            To the extent that this Court may have concern that Sgt. Carrillo’s defense team is
18   not advancing the work, it offers to provide an ex parte description of the mitigation work
19   done to date, which will include a specific explanation of how social distancing has
20   interfered with the team’s ability to prepare a submission. However this Court wishes to
21   monitor the progress, this oversight should allay any concern that the process will be
22   indefinite. Indeed, the defense team has been active in all ways that abide by pandemic
23   restrictions.
24
25
26
              7
27             Since July 2020, twelve federal inmates have been executed with a thirteenth inmate
     scheduled to die on January 15, 2021. Counsel for Sgt. Carrillo take their commitment to uphold
28   their Sixth and Eighth Amendment duties with grave seriousness.

     Argument in Support of Proposed Schedule
                                                    4
      Case 4:20-cr-00265-YGR Document 50-1 Filed 01/15/21 Page 5 of 5



 1   IV.      CONCLUSION
 2            Sergeant Carrillo requests a status conference in 90 days, when the parties will
 3   have more clarity regarding the uncertainties that currently surround this case and our
 4   world.
 5
 6   DATED: January 15, 2021                            Respectfully submitted,
 7                                                      /s/ James Thomson
                                                        _________________________
 8                                                      JAMES THOMSON
                                                        Attorney for Steven Carrillo
 9
                                                        /s/ Kathryn Ross
10                                                      _________________________
                                                        KATHRYN ROSS
11                                                      Attorney for Steven Carrillo
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Argument in Support of Proposed Schedule
                                                    5
